DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 11,092,978.  Although the claims at issue are not identical, they are not patentably distinct from each other because although independent claims 17 and 19 recite a pneumatic arrangement with first and second gas sources, four vessels, valve block, mixed gas outlet, two pressure ports, two valve states, and four different described interconnections with a valve controller that is adapted to cause a transition between the two states depending on a pressure threshold, claim 17 of the ‘978 patent similarly recites a pneumatic arrangement with first and second gas sources, four vessels, valve block, mixed gas outlet, two pressure ports, two valve states, and four different described interconnections with a valve controller that is adapted to cause a transition between the two states depending on a pressure threshold.  Instant claims 17 and 19 differ in that they recite a positive actuation mechanism adapted to ensure full completion of an initiated transition between the valve states.  This is described in the specification as being performed by second piston spring 103, per lines 16-18.  As the second piston spring 103 is recited in claim 17 of the ‘978 patent (column  41, line 10 of the issued patent), this limitation in instant claims 17 and 19 is seen to be encompassed by the limitation of the second piston spring in claim 17 of the ‘978 patent.
Regarding claims 18 and 21, the positive actuation mechanism adapted to produce a springing force is seen to be met by claim 17 of the ‘978 patent per the above reasons as claim 17 recites a second piston spring 103.
Regarding the user selectable volume of the storage vessels recited in instant claims 20, 22, and 24, official notice is taken that the selection of a volume to be received in a tank is notoriously old and well known in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of the ‘978 patent by having a volume in the tanks that is selected by a user in order to provide a desired amount of fluid in the tanks for the desired use.
Claim 23 of the instant application is seen to be encompassed by claim 18 of the ‘978 patent.
Claim 25 of the instant application is seen to be encompassed by claim 19 of the ‘978 patent.
Claim 26 of the instant application is seen to be encompassed by claim 20 of the ‘978 patent.

Allowable Subject Matter
Claims 17-26 would be allowable if the above double-patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the pneumatic arrangement with first and second gas sources, four vessels, valve block, mixed gas outlet, two pressure ports, two valve states, and four different described interconnections with a valve controller that is adapted to cause a transition between the two states depending on a pressure threshold and positive actuation mechanism adapted to ensure full completion of any initiated transition between the valve states.
The closest prior art of record includes the following:
	Hu (U.S. 8,561,630) discloses a system with more than four tanks and a changeover valve with an automatic manifold.  However, Hu does not disclose the details of the interconnections as claimed by the applicant.
	Mantell (U.S. 7,654,975) discloses a mixed-gas system for mixing gases from different sources.  However, like Hu, Mantell does not disclose the details of the interconnections as claimed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Athanassiu (U.S. 4,674,526) discloses a switching valve with a spool that is considered pertinent to the applicant’s spool described in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753